Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because numerous figures appear to be a black and white photocopy of a color photo (e.g. Fig. 1, 10, 19C, 33A, 35, 36, etc.), and thus no structure can be determined from the Figures. See 37 CFR 1.84(b)(1). Examiner notes that there are more figures representative of photographs beyond that which is listed above. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ridges” of each cylindrical surface as recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11198322. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claim 14 are set forth in claim 1 of the cited patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–6 and 18–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear what “one of the first set of ends” means in line 5 when only one first set of ends is previously introduced. This renders the claim unclear and confusing because, among other reasons, it is not clear if a jaw is set forth at only one end of the stabilizer bar or both ends of the stabilizer bar. Similarly the use of “each” after “a first set of jaws” implies there is a plurality of sets of jaws. Similarly for the second set of jaws and both ends of the second stabilizer bar. 
Claim 18 is indefinite because there is no antecedent basis for “the wheel cover.” It is not clear whether such is introducing a new component or referencing the previously set forth wheel cover assembly. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7–10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170130489 to Ivarsson.
Regarding claim 7,  Ivarsson discloses a wheel cover system for covering a wheel of a vehicle with a wheel cover assembly, the wheel having a pair of studs 500 each extending in an outward direction away from a hub (see Fig. 3; also see [0013]), the wheel cover system comprising: a center mechanism 730 coupled to a wheel cover (portion that 250 extends from) of the wheel cover assembly; a receiver receptacle (defined by 250) secured to a plate (elevated portion 720 which receives 730) of the wheel cover assembly; a pair of bars (800, 100) secured to the center mechanism by the receiver receptacle (as evident from Fig. 3); and a keyway disposed in a surface of the center mechanism adjacent the wheel cover (as evident from Fig. 3; [0035], ln 10–17, “upon turning a key…”), the keyway configured to receive a key (as evident from Fig. 3; [0035], ln 10–17, “upon turning a key…”) movable between a first orientation and a second orientation (as evident from Fig. 3; [0035], ln 10–17, “upon turning a key…”), the first orientation extending the pair of bars in a first direction away from the center mechanism (Fig. 4) and towards a pair of posts (structure defining 360) each engageable to a respective stud 500 of the pair of studs, where the pair of bars is positioned over respective top surfaces of each of the pair of posts (as evident from Fig. 4), the second orientation retracting the pair of bars in a second direction away from the pair of posts and towards the center mechanism (Fig. 7).

Regarding claim 8, Ivarsson discloses the wheel cover system of claim 7 wherein the receiver receptacle includes first and second detents 220 (see Fig. 3, 6 showing the bars entering both in each orientation). 

Regarding claim 9, Ivarsson discloses the wheel cover system of claim 7 wherein the detents provide positive feedback loops in either orientation (i.e. visual as evident from the Figures consistent with the broad disclosure of what a “feedback” includes as set forth in [0062]).

Regarding claim 10, Ivarsson discloses the wheel cover system of claim 7 wherein each of the pair of bars is bent perpendicularly and includes a first portion (portion extending into 710) coupled to the center mechanism and a second portion (portion in between 820, 840) extending away from the center mechanism (e.g. see Fig. 4), the first portion being shorter than the second portion (as evident from Fig. 4).

Regarding claim 12, Ivarsson discloses the wheel cover system of claim 7 also including a pair of brackets (depressed tab-like portions of 720 which receives the ends of the bars).

Regarding claim 13, Ivarsson discloses the wheel cover system of claim 7 with the first orientation being a locked position and the second being an unlocked position (as evident from Fig. 4 being referenced as “locked” in [0027]and Fig. 7 being “open” or unlocked in [0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1–5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6595596 to Polka in view of US 6070947 to Hoyle, Jr. (“Hoyle”).

Regarding claim 1,  as best understood, Polka discloses a wheel cover system for covering a wheel of a vehicle with a wheel cover assembly, the wheel having a stud (e.g. 16’’’) extending in an outward direction away from a hub (e.g. see Fig. 2), the wheel cover system comprising: a first stabilizer bar 26’ having a first stabilizer body extending between a first set of ends (as evident from Fig. 8, end including 42’); a first set of jaws (defining the respective bevel such as 42’), each of the first set of jaws disposed at one of the first set of ends (as evident from Fig. 8); a second stabilizer bar 28’ having a second stabilizer body extending between a second set of ends (as described above for the first bar); a second set of jaws, each of the second set of jaws disposed at one of the second set of ends (as described above for the first bar); and a fastener 90 creating a coupling engagement of one of the first set of jaws to a corresponding one of the second set of jaws (as evident from Fig. 8), the coupling engagement creating an interference fit of the first stabilizer bar and the second stabilizer bar with the stud (as evident from Fig. 7; see col. 5, ln 1–5). Polka does not disclose a post engageable to the stud because the nut (e.g. 20’) of Polka cannot be reasonably interpreted as a “post.” However, Hoyle discloses a lug nut 40 in the form of a structure that may be reasonably referred to as a post with exterior threads to mimic the stud of Polka. It would have been obvious to one of ordinary skill in the art to incorporate a stud cover 40 with the motivation of protecting the threads from damage due to environmental hazards. 

Regarding claim 2, as best understood, Polka in view of Hoyle discloses the wheel cover system of claim 1, wherein the first stabilizer bar further includes a first transition portion (i.e. the left half of 26’) extending from the first stabilizer body to one of the first set of jaws (as evident from Fig. 8) and a second transition portion (i.e. the right half of 26’)extending from the first stabilizer body to another of the first set of jaws (as evident from Fig. 8).

Regarding claim 3, as best understood, Polka in view of Hoyle discloses the wheel cover system of claim 2, wherein the first stabilizer bar further includes a first aperture extending through the first transition portion and a second aperture extending through the second transition portion (as evident from Fig. 8 wherein each aperture receives a bolt).

Regarding claim 4, as best understood, Polka in view of Hoyle discloses the wheel cover system of claim 3, wherein the fastener includes a pair of fasteners (as evident from Fig. 8), wherein one of the pair of fasteners extends through the first aperture of the first stabilizer bar and a first corresponding aperture of the second stabilizer bar and wherein another of the pair of fasteners extends through the second aperture of the first stabilizer and a second corresponding aperture of the second stabilizer (as evident from Fig. 8).

Regarding claim 5, as best understood, Polka in view of Hoyle discloses the wheel cover system of claim 1, wherein each jaw in the first set of jaws and the second set of jaws includes a seat having a cylindrical surface and radius mirroring a radius of the post (as evident from Fig. 8).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polka in view of Hoyle and US 7467829 to Wright et al. (“Wright”)

Regarding claim 6, as best understood, Polka in view of Hoyle discloses the wheel cover system of claim 5, but does not disclose that each of the cylindrical surfaces includes ridges. Wright discloses discontinuous ridges 16 (e.g. Fig. 2A). It would have been obvious to one of ordinary skill in the art to incorporate a ridged surface with the motivation of enhancing gripping measures. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivarsson in view of US 4929031 to Shenq-Gwo (“Shenq”).

Regarding claim 11, Ivarsson discloses the wheel cover system of claim 7 but does not disclose that the first portion includes an elastomeric tip. Shenq discloses an elastomeric tip 22 on the tips of a metal support structure 12. It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of softening the end of the tip to prevent injury during handling and providing a component of greater diameter than the first portion to prevent inadvertent dislodgement of the first portion from the plate. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4357053 to Spisak in view of Hoyle. 

Regarding claim 14, Spisak discloses a wheel cover system for covering a wheel of a vehicle with a wheel cover assembly, the wheel having a first stud 18 and a second stud 18 each extending in an outward direction away from a hub, the wheel cover system comprising: a first fastening nut 20 engageable to the first stud (e.g. see Fig. 6); a second fastening nut 20 engageable to the second stud (e.g. see Fig. 3); a spring 70 having a first hook 72 and a second hook 72, the first hook engaged to the first post and the second hook engaged to the second post (see Fig. 6), the spring having a spring bias configured to generate an outward force in the outward direction away from the hub at a spring engagement point (as evident from Fig. 5, 6; see col. 3, ln 54–61), the first post and the second post configured to releasably engage the wheel cover assembly with the spring holding the wheel cover assembly in a locked position (as evident from Fig. 5, 6; see col. 3, ln 54–61). Spisak does not disclose that the nuts are in the form of a post. However, Hoyle discloses a lug nut 40 in the form of a structure that may be reasonably referred to as a post with exterior threads to mimic the stud of Polka. It would have been obvious to one of ordinary skill in the art to incorporate a stud cover 40 with the motivation of protecting the threads from damage due to environmental hazards.

Claims 15, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spisak in view of Hoyle in further view of Polka

Regarding claims 15, 16, and 17, Spisak in view of Hoyle discloses the system of claim 14 including stabilizer bars 42 (e.g. see Fig. 2) but not in the manner as recited in the claim. Polka sets forth stabilizer bars as set forth above in claims 1–5 above. It would have been obvious to one of ordinary skill in the art to incorporate the stabilizer bar structure of Polka with the motivation of at least providing a secondary retention feature of the trim of Spisak. 

Claims 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spisak in view of Hoyle in further view of Ivarrson.

Regarding claims 18, 19, and 20, Spisak in view of Hoyle discloses the system of claim 14 but does not include a locking feature as claimed. Ivarsson discloses such a locking feature as claimed and discussed above in the discussions corresponding with claims 7–10, and 12 and 13 above. It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing opportunities for theft of the wheel trim device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617